SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2016 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X STATEMENT OF MATERIAL FACT Publicly-Held Company COMPANHIA SIDERÚRGICA NACIONAL Corporate Taxpayers’ ID (CNPJ/MF): 33.042.730/0001-04 COMPANHIA SIDERÚRGICA NACIONAL (BOVESPA: CSNA3; NYSE: SID) (“Company”), hereby informs its shareholders and market participants that, in complement to the statement of material fact dated 23 August 2016, it has closed the sale of one hundred percent (100%) of the shares issued by the Company’s subsidiary Cia. Metalic do Nordeste, with Corporate Taxpayers’ ID (CNPJ/MF) 01.183.070/0001-95, to Can-Pack Brasil Indústria de Embalagens Ltda., a Brazilian subsidiary of Can-Pack S.A., a Polish metal packaging producer. The amount received by the Company is BRL 372,536,929.29, (three hundred and seventy-two million, five hundred and thirty-six thousand, nine hundred and twenty-nine Brazilian Reais, and twenty-nine cents), fully paid in cash in Brazilian Reais. Said amount is subject to a post-closing adjustment agreed in the share purchase agreement entered into by the Company and Can-Pack S.A. Bradesco BBI and BB Banco de Investimento have acted as financial advisors to the Company in connection with the transaction. São Paulo, 30 November 2016 Companhia Siderúrgica Nacional David Moise Salama Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 30, 2016 COMPANHIA SIDERÚRGICA NACIONAL By: /
